
	
		III
		109th CONGRESS
		2d Session
		S. RES. 503
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2006
			Mr. Feingold (for
			 himself, Ms. Murkowski,
			 Mr. Biden, and Mr. Lugar) submitted the following resolution; which
			 was referred to the Committee on Foreign
			 Relations
		
		
			June 9, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Mourning the loss of life caused by the earthquake that
		  occurred on May 27, 2006, in Indonesia, expressing the condolences of the
		  American people to the families of the victims, and urging assistance to those
		  affected.
	
	
		Whereas, on May 27, 2006, a powerful
			 earthquake measuring 6.2 on the Richter scale occurred in Indonesia, centered
			 near the City of Yogyakarta;
		Whereas
			 the earthquake and continuing aftershocks have caused more than 5,000 deaths,
			 resulted in serious injuries to additional tens of thousands of people, and
			 left hundreds of thousands of people with damaged or destroyed homes;
		Whereas
			 thousands of people in the affected region are living in temporary shelter or
			 lack basic services, such as clean water and sanitation, thereby increasing the
			 risk of additional suffering and death; and
		Whereas
			 the United States and donors from at least 20 other countries have, to date,
			 pledged several millions of dollars in emergency and long-term reconstruction
			 assistance, and have begun to deliver humanitarian supplies to survivors of the
			 earthquake: Now, therefore, be it
		
	
		That the Senate—
			(1)mourns the tragic loss of life and
			 horrendous suffering caused by the earthquake that occurred on May 27, 2006, in
			 Indonesia;
			(2)expresses the deepest condolences of the
			 people of the United States to the families, communities, and government of the
			 thousands of individuals who lost their lives in the earthquake;
			(3)expresses sympathy and compassion for the
			 hundreds of thousands of people who have been left with destroyed or damaged
			 homes or have been seriously affected by this earthquake;
			(4)welcomes and commends the prompt
			 international humanitarian response to the earthquake by the governments of
			 many countries, the United Nations and other international organizations, and
			 nongovernmental organizations;
			(5)expresses gratitude and respect for the
			 courageous and committed work of all individuals providing aid, relief, and
			 assistance, including civilian and military personnel of the United States, who
			 are working to save lives and provide relief in the devastated areas;
			(6)urges the President and the Government of
			 the United States to provide all appropriate assistance to the Government of
			 Indonesia and people of the affected region; and
			(7)recognizes the lead role of the Government
			 of Indonesia in providing assistance and promoting recovery for the affected
			 population.
			
